DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 4-6, with respect to the objection to the abstract have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  For similar reasons the rejection of claims 1-2 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whaley (US Patent Number 1,645,170) in view of Boyesen (US Patent Number 4,911,115).
Regarding claim 1, Whaley discloses a method of operating a two-stroke engine [Page 1, lines 33-36], the two-stroke engine comprising at least one cylinder (25) with a reciprocating piston (43), a delimited combustion space (26), at least one outlet port (38) and an inlet port (39) disposed above the outlet port, such that the piston, after being at a bottom dead center position, reaches the at least one inlet port after the at least one outlet port has been closed by the piston [as shown in Figures 19-23], wherein the inlet and outlet ports are both uncovered when the piston is at a bottom dead center position [as shown in Figure 21], and a valve (88) that introduces combustion air into the combustion space via an inlet pipe and the inlet port, the method comprising:
keep the valve closed when the at least one outlet port is uncovered [as shown in Figures 19 and 21-23], and
open the valve after the piston moves from the bottom dead center position such that the valve is brought to open in connection with the outlet port being closed by the piston [as shown in Figure 20].
Whaley does not disclose the piston forms part of a slide valve arrangement, an actuator arranged to open the valve connected thereto, the actuator ordered by a control system. 
Boyesen discloses a slide valve arrangement (40) and teaches that the slide valve arrangement translates the rotary motion of the crankshaft of the engine into a reciprocating motion of the valve (Col. 2, lines 17-26). Boyesen further teaches that the valve prevents the compressing gases in the combustion chamber from entering the exhaust passage thus avoiding loss of unburned fuel (Col. 4, lines 58-64). Boyesen also teaches that it may be possible in some applications to substitute electronic 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the slide valve arrangement disclosed by Boyesen with the engine disclosed by Whaley to convert the rotary motion of the crankshaft to reciprocating motion of a valve. Furthermore it would have been obvious to combine a control system with the valve disclosed by Whaley since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958). MPEP 2144.04. 
	Regarding claim 2, Whaley further discloses wherein opening of the valve takes place in connection with the piston reaching the inlet port [as shown in Figures 19-23]. 
Regarding claim 3, Whaley discloses a two-stroke engine [Page 1, lines 33-36] comprising at least one cylinder (25) and a reciprocating piston (43) therein which delimits a combustion space (26), 
wherein a lower portion of the combustion space is provided with at least one outlet port (38) and above the at least one outlet port is provided with at least one inlet port (39), 
wherein the engine further comprises: 
an actuator (66) for opening of a valve (88) via which combustion air is introduced via an inlet channel disposed above the inlet port, 
wherein the piston after being at a bottom dead center position, reaches the at least one inlet port after the at least one outlet port has been closed by the piston [as shown in Figures 19-23], and 
wherein the engine is configured to keep the valve closed when the at least one outlet port is uncovered [as shown in Figures 19 and 21-23], and

Whaley does not disclose the piston forms part of a slide valve arrangement, an actuator arranged to open the valve connected thereto, the actuator ordered by a control system. 
Boyesen discloses a slide valve arrangement (40) and teaches that the slide valve arrangement translates the rotary motion of the crankshaft of the engine into a reciprocating motion of the valve (Col. 2, lines 17-26). Boyesen further teaches that the valve prevents the compressing gases in the combustion chamber from entering the exhaust passage thus avoiding loss of unburned fuel (Col. 4, lines 58-64). Boyesen also teaches that it may be possible in some applications to substitute electronic cams which receive electronic signals from a crankshaft and drive a synchronous motor to control movement of a valve element with a purely mechanical arrangement (Col. 4, lines 45-49). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the slide valve arrangement disclosed by Boyesen with the engine disclosed by Whaley to convert the rotary motion of the crankshaft to reciprocating motion of a valve. Furthermore it would have been obvious to combine a control system with the valve disclosed by Whaley since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958). MPEP 2144.04. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747